Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-435
                       Lower Tribunal No. 14-12381
                          ________________


                             John Rose, et al.,
                                Appellants,

                                     vs.

                 Florida Peninsula Insurance Company,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman and
Brian C. Costa, for appellants.

    Quintairos, Prieto, Wood & Boyer, P.A., and Thomas A. Valdez
(Tampa), for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.